Citation Nr: 0732147	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1971 to 
May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision, in which the RO, 
inter alia, denied service connection for 
pulmonary/respiratory disability.  The veteran filed a notice 
of disagreement (NOD) in November 2003, and the RO issued a 
statement of the case (SOC) in January 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2005.

The Board notes that the Military Order of the Purple Heart 
(MOPH) previously represented the veteran in this appeal.  
However, in June 2006, the veteran notified the RO in a 
written statement that he was revoking MOPH's power of 
attorney.  The Board recognizes that the veteran is currently 
unrepresented.

In August 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal, along 
with a waiver of RO jurisdiction of such evidence.  See 38 
C.F.R. § 20.1304 (2007).

The Board points out that the appeal is limited to the matter 
set forth on the preceding page and addressed above.  During 
the pendency of the appeal, an August 2006 rating decision 
denied service connection for a bilateral foot condition, and 
continued the 10 percent rating, each, for left ankle sprain, 
chronic muscle sprain of the cervical spine, and mild 
osteoarthritis of the lumbar spine.  The veteran filed a NOD 
with the denial of these claims, and the RO issued an SOC in 
February 2007.  While, during the August 2007 hearing, the 
veteran indicated that he intended to file a substantive 
appeal to perfect an appeal of the aforementioned matters, to 
date, no such document has been filed.  


For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Initially, the Board notes that, in March 2005, prior to the 
certification of the veteran's appeal to the Board, the RO 
received additional evidence from the veteran-specifically a 
letter, dated in March 2005, from his treating private 
physician, R.E., M.D.-which is pertinent to the veteran's 
claim for service connection for pulmonary/respiratory 
disability, but has not been reviewed by the RO.  As such, a 
remand for RO consideration of the evidence, and issuance of 
a supplemental SOC (SSOC) reflecting such consideration, is 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

While the matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The Board notes that the veteran receives treatment 
from the Community Based Outpatient Clinic (CBOC) in St. 
Louis, Missouri, and that the claims file currently includes 
outpatient treatment records from that facility dated up to 
April 2006.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain 
pertinent outstanding VA treatment records dated from April 
2006 to the present, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for pulmonary/respiratory disability, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession (of which he was not 
previously notified), and ensure that its letter to him meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. 
§ 3.159 (2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA, prior to adjudicating the claim on appeal.  For the 
sake of efficiency, the RO's adjudication of the claim should 
include consideration of the evidence submitted during the 
Board hearing, notwithstanding the waiver of RO jurisdiction 
of such evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the St. 
Louis CBOC all outstanding pertinent 
records of pulmonary/respiratory 
evaluation and/or treatment, from April 
2006 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
currently of record that pertains to his 
claim on appeal.  The RO should invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

5.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence (to include the 
March 2005 private medical record from 
Dr. R.E., and the evidence received by 
the Board during the August 2007 Board 
hearing) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

